UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1106



PETER JAMES ATHERTON,

                                            Plaintiff - Appellant,

          versus

ARLINGTON COUNTY BOARD; ARLINGTON COUNTY
MANAGER; BOARD MEMBERS; CHIEF OF POLICE OF
ARLINGTON COUNTY; OFFICER ALTMAN; COMMONWEALTH
ATTORNEY OF ARLINGTON COUNTY; ASSISTANT COM-
MONWEALTH ATTORNEY OF ARLINGTON COUNTY; THOMAS
MONROE, Circuit Court Judge; JAMES L. GILMORE,
Attorney General of Virginia,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1664-A)

Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Peter James Atherton, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief in his civil action challenging the constitutionality of a

county ordinance and the propriety of his conviction and denying

his motion for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. According-
ly, we deny Appellant's motion for injunctive relief in which he

seeks restoration of his driver's license and affirm on the rea-

soning of the district court. Atherton v. Arlington County Bd.,
No. CA-95-1664-A (E.D. Va. Dec. 13, 1995). Appellant's challenge to

the jurisdiction of the county circuit court is without merit. See
Va. Code Ann. § 19.2-258.1 (Michie 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2